DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-11 in the reply filed on 19 October 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 16 October 2019 have been considered by the examiner.

Drawings
The drawings filed on 16 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a method wherein when the flow rate is inside of the first range of flow rates, changing a parameter of a component of the printing apparatus, in real-time, to cause the cleaning fluid flow rate to approach the desired flow rate, and, otherwise changing a parameter of a component of the printing apparatus during a pause or a stop in a print operation to cause the cleaning fluid flow rate to approach the desired flow rate.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-9 are allowed because they depend from Claim 1.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 10 is that applicants claimed invention includes a processing apparatus wherein when the flow rate is inside of the first range of flow rates, changing a parameter of a component of the printing apparatus, in real-time, to cause the cleaning fluid flow rate to approach the desired flow rate, and, otherwise changing a parameter of a component of the printing apparatus during a pause or a stop in a print operation to cause the cleaning fluid flow rate to approach the desired flow rate.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CN104290461 B to Chappel J M et al. discloses determining a flow rate of an agent and comparing the flow rate to a predetermined flow rate and if less than the predetermined flow rate



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853